03/02/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                         March 1, 2021

                                IN RE JAZMINE D. ET AL.

              Appeal from the Juvenile Court for Anderson County
  No. J-2840720-0071, J-2840620-0072, J-3544020-0073     Brian J. Hunt, Judge
                    ___________________________________

                               No. E2021-00199-COA-R3-PT
                          ___________________________________

The appellant, Juanita D., filed a motion to accept late-filed notice of appeal. Because the
notice of appeal was not timely filed, this Court lacks jurisdiction to consider the appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS R. FRIERSON, II, J.; JOHN W. MCCLARTY, J.; and KRISTI M. DAVIS, J.

Curtis W. Isabell, Clinton, Tennessee, for the appellant, Juanita D.

Andree Kahn Blumstein, for the appellee, Tennessee Department of Children’s Services.

Lisa Kay Bailey, Knoxville, Tennessee, for the appellee, Brandon D.

Nicole Jeanette Uribe, Knoxville, Tennessee, guardian ad litem.

William P. and Shirley P., Clinton, Tennessee, pro se appellees.

                                 MEMORANDUM OPINION1

      The Juvenile Court for Anderson County (“the Trial Court”) entered its judgment
on January 15, 2021. Appellant filed her notice of appeal with the trial court clerk on

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
February 16, 2021. On February 22, 2021, appellant filed in this Court a motion to accept
late-filed notice of appeal accompanied by a copy of the notice of appeal filed with the trial
court clerk.

        A notice of appeal “shall be filed with the clerk of the appellate court within 30 days
after the date of entry of the judgment appealed from . . ..” Tenn. R. App. P 4(a). “The
thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional in civil
cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); see also Ball v. McDowell, 288
S.W.3d 833, 836 (Tenn. 2009). If a notice of appeal is not timely filed, this Court is not at
liberty to waive the procedural defect. Tenn. R. App. P. 2.; see also Arfken & Assocs., P.A.
v. Simpson Bridge Co., 85 S.W.3d 789, 791 (Tenn. Ct. App. 2002).

        The Trial Court entered its judgment on January 15, 2021. The thirtieth day from
the date of entry of the judgment, February 14, 2021, was a Sunday. The next day, Monday,
February 15, 2021, was a legal holiday pursuant to Tenn. Code Ann. § 15-1-101. As such,
appellant had until February 16, 2021 to file her notice of appeal with the appellate court
clerk. Tenn. R. App. P. 21(a) (“The last day of the period so computed shall be included
unless it is a Saturday, a Sunday, or a legal holiday as defined in Tenn. Code Ann. § 15-1-
101. . ..”).

        Appellant attempted to file her notice of appeal on February 16, 2021, but failed to
file it with the appellate court clerk. Rule 4 clearly and unambiguously provides that a
notice of appeal “shall be filed with the clerk of the appellate court,” not the clerk of the
trial court. Tenn. R. App. P. 4(a). Appellant filed nothing with the appellate court clerk
until February 22, 2021, which was well outside of thirty days from the date of entry of the
judgment.

        As appellant failed to file her notice of appeal with the appellate court clerk within
thirty days of entry of the Trial Court’s judgment, the notice of appeal was untimely filed,
thus depriving this Court of jurisdiction. This appeal is hereby DISMISSED. Costs on
appeal are taxed to the appellant, Juanita D., for which execution may issue.

                                                          PER CURIAM




                                             -2-